Title: From James Madison to Aaron Burr, 14 December 1803
From: Madison, James
To: Burr, Aaron



Decr. 14. [1803]
Mr. Madison presents his respectful compliments to the Vice President. There was about two years ago a Consul at St. Jago, since which nothing has been heard from him; such characters not being tolerated by the Spanish Govrs. in times of peace. He was also involved in such a manner with the local authorities as to render it questionable how far he could be prudently used for the purpose entertained by the Vice President. Mr. M. cannot refer to any particular channel of making a remittance, but he thinks it probable, the Marquis d’Yrujo can. Perhaps he may be able to comprehend it in his own pecuniary connexions with the Havanna.
 

   
   RC (NjP). Unsigned. Year assigned on the basis of Burr’s docket, “14 Dec. 1803,” and the contents of Burr to JM, 12 Dec. 1803.


